Case 1:21-cr-00451-JGK Document 17 Filed 08/17/21 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oo ee ee eee x
UNITED STATES OF AMERICA :

21-cr-451 (JGK) (JSR)

-y-

MEMORANDUM ORDER

ELOUISA PIMENTAL,
Defendant. :

oe eee x

JED S. RAKOFF, U.S.D.J.

This matter was referred to the undersigned, sitting in Part
I, for a bail application. After receiving written submissions and
oral argument on August 16, the Court released the defendant
subject to the requirement (among others) that, prior to her
release, she receive at least the first coronavirus vaccine shot,
to be followed by a second shot within the following month. As
this is an unusual condition, a brief explanation is in order.

The Bail Reform Act of 1984 requires that a court order the
pretrial release of a defendant on bail “subject to the least
restrictive further condition, or combination of conditions, that
[the court] determines will reasonably assure the appearance of

the person as required and the safety of any other person and the

 

community ... .” 18 U.S.C. § 3142(c) (1) (B) (emphasis added). See

United States v. Sabhani, 493 F.3d 63, 75 (2d Cir. 2007); see also

 

SOA SI IESE YR RAM PHENO oF SESH OSL TR NEA CULMINATES T
Case 1:21-cr-00451-JGK Document 17 Filed 08/17/21 Page 2 of 3

United States v. Salerno, 481 U.S. 739 (1987) (upholding
constitutionality of Bail Reform Act).

In light of the ongoing COVID-19 pandemic and the danger to
public health of choosing to forego vaccinations that protect not
only the vaccinated individuals but the community as a whole, a
condition of bail that is reasonably necessary to assure the safety
of any other person and the community is to require that the
defendant receive a COVID-19 vaccination before being released.
COVID-19 vaccines are freely available in federal jails, and
vaccination is vital to protect our communities and the most
vulnerable among us from the worst risks of COVID-19.

Tt seems obvious that the Court has ample authority to impose
such a condition. For example, pursuant to the Bail Reform Act,
courts commonly require that a person (such as the defendant here)
who is accused of being a drug dealer remain 24/7 in home
confinement while wearing a burdensome electronic bracelet at all
times — not just to secure against the risk of flight, but also to
protect others against any danger the defendant might pose to the
community through continued drug dealing. Similarly, it is
commonplace in such circumstances for a court to order a defendant
to submit to weekly urine tests, wear a drug-detecting skin patch,
and the like. The accused can also be required to undergo both
physical and mental examinations. If a court can impose these and

other onerous restrictions as a condition of release, a fortiori,
Case 1:21-cr-00451-JGK Document 17 Filed 08/17/21 Page 3 of 3

a court can take the much more modest step of requiring vaccination
as a condition of a defendant’s being released on bail.

While unvaccinated defendants held in custody also pose a
grave risk to those people who are incarcerated with them, the
Court has no authority over the Bureau of Prisons to second-guess
its apparent policy of allowing those held in custody to forego
vaccination if they so choose. However, when, as here, a defendant
requests that the Court exercise its authority to release her from
custody on bail, then the Court’s responsibility is to set
conditions on that release that will prevent a danger to the
community, in this case, an enhanced risk of infecting other,
innocent people and even potentially causing their deaths.

Accordingly, the Court reaffirms its order requiring such

yaccination as a condition of release.

 

SO ORDERED.
Dated: New York, NY Pe. LRsZ/
August [L, 2021 . RAKOFF, P, U.S.D.d.

(Part T)

 

 

 

 
